UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JONATHAN T. THOMAS, Case No. l:lo-cv-793
Plaintiff,
Black, J.
vs, Litkovitz, M.J.
RON ERDOS, et al., SUPPLEMENTAL REPORT
Defendants. AND RECOMMENDATION

P]aintiff, an inmate at the Southern Ohio Correctional Facility (SOCF), brings this pro se
action under 42 U.S.C. § 1983 for violations of his civil rights against defendants J. Cool,
Christopher Combs, Richard Dawsen II, Garth Fri, Stephen Hale, Ryan Hutchinson, Linnea
Mahlman, Merlin Miller, Jeremy Oppy, Brian Noland, Offlcer Irvin and Ofticer Scott.l On
March 30, 201 8, the undersigned issued a Report and Recommendation recommending that
defendants’ motion to dismiss plaintiffs claims against defendants Irvin and Scott for lack of
service and defendants’ motion for summary judgment (Doc. 72) be granted (Doc. 84). The
undersigned recommended that plaintiffs claims against defendants Hale, Fri and Hutchinson
related to the alleged April 2016 incidents be dismissed With prejudice and that the remaining
claims against defendants Hale, Fri and Hutchinson and all claims against defendants Cool,
Miller, Dawson, Mahlman and Oppy be dismissed Without prejudice for failure to exhaust
administrative remedies

This supplemental Report and Recommendation is issued to clarify that in accordance
With the law and for the reasons set forth in the prior Report and Recommendation (Doc. 84),
plaintiffs claims against defendants Combs and Nolan should also be dismissed Without

prejudice for failure to exhaust administrative remedics. Plaintiff did not file a grievance against

 

' Defendant Noland’s name is correctly spelled “Nolan” and defendant Dawsen’s name is correctly spelled
“Dawson.”

Nolan during the relevant time period. See Doc. 72-4, Mahlman Decl., 1111 20, 21. Nor did
plaintiff exhaust any grievance against either defendant Combs or Nolan related to this lawsuit
]d., jj 22.A. Plaintiff filed a single grievance against Combs on July 26, 201 8, which also named
several other defendants (SOCF 7-16-000334), but plaintiff did not pursue the next step of the
grievance process or exhaust his administrative remedies for the grievance before instituting this
lawsuit two days later on July 28, 2018. See Id., 1[ 20, p. 6.

Accordingly, the Report and Recommendation (Doc. 84) is hereby SUPPLEMENTED
as follows:

lt is RECOMMENDED that summary judgment be GRANTED in favor of defendants
Combs and Nolan and that plaintiffs claims against defendants Combs and Nolan be
DISMISSED Without prejudice for failure to exhaust administrative remedies

Further, it is RECOMMENDED that the Court certify pursuant to 28 U.S.C. §
l9l 5(a)(3) that for the foregoing reasons any appeal of an Order of the Court adopting the Report
and Recommendation as supplemented would not be taken in good faith. See McGore v.

Wrtggzeswoah, 114 F.3d 601 (6rh Cir. 1997).

Date: ¢¢ [: g;g '
Karen L. Litkovitz

United States Magistrate ludge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JONATHAN T. THOMAS, Case No. l:l6-cv-793
Plaintiff, Black, J.

Litkovitz, M.J.
vs.

RON ERDOS, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific Written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in Whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as ali parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS alter being served With a copy thereof F ailure to make objections in
accordance With this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walrers, 638 F.2d 947 (6th Cir. 1981).

